Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-29 are presented for examination.
Applicant’s drawings filed May 7, 2020 and information disclosure statements filed May 7, 2020; October 5, 2020 and November 29, 2021 have been received and entered.
Applicant’s election filed July 19, 2022 in response to the restriction requirement of June 14, 2022 has been received and entered.  The applicant elected the invention described in claims 1-22 (Group I) without traverse.  
Claims 23-29 are withdrawn from consideration as being drawn to the non-elected invention (37 CFR 1.142(b)).

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Allowable Subject Matter
Claims 12-18 are allowable.
Claim Objections
Claims 5, 8 and 9 are objected to because no prior art was found.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 10,11 and 22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pera (6,845,77 B2) of PTO-1449.
Pera teaches an ingestible composition (a product) comprising a tobacco element, such as tobacco leaves or tobacco extract, and at least one antioxidant (see column 19, claim 1).  Note the tobacco leaves or tobacco extract provides the nicotine (nicotine source).  Note column 19, claim 1, teaches the antioxidants that are in combination with nicotine source.  The antioxidant is selected from resveratrol and vitamin C compounds.  Note vitamin C compounds encompass synthetic vitamin C, such as ascorbic acid.  Also note column 20, claim 5 teaches the various ingestible forms for the ingestible composition (product).  Note the ingestible forms can be tablets, pills, capsules, powder, granules or embedded inside a soft squeezable plastic cigarette. 
Clearly, the cited reference anticipates applicant’s instant invention; therefore, applicant’s instant invention is unpatentable.
Claims 1-4, 10, 11 and 12 are not allowed.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4, 6, 7, 10, 11 and 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pera (6,845,777 B2) in view of CA 2,866,912, hereby known as Von Borstel et al. and/or WO 2009/015142 A2, hereby known as Mua et al. (All references of PTO-1449).
Pera was discussed above supra for an ingestible composition (product) comprising nicotine and/or a nicotine source and at least one resveratrol along with vitamin C compounds (naturally and synthetic).
The instant invention differs from the cited reference in that cited reference does not teach the addition of isothiocyanate and further a mustard seed (a source of myrosinase).  However, the secondary reference(s), Von Borstel et al. teach a device in the form of a cigarette with a filter  comprising a mustard seed extract (a source of myrosinase) and isothiocyanate (see claims 9 and 19).  Mua et al. teach an encapsulated ingestible product (a smokeless tobacco) comprising a source of nicotine (see page 4, lines 33-34 to page 5, line 1).  Note page 6, lines 8-12 teaches isothiocyanates are additives with the source of nicotine.
Clearly, one skilled in the art would have assumed the combination of the mustard seed extract and isothiocyanate(s) with the ingestible composition (product) of nicotine and/or a nicotine source and at least one resveratrol along with vitamin C compounds (naturally and synthetic) would achieve the said product in the absence of evidence to the contrary.
Claims 1-4, 6, 7, 10, 11 and 19-22 are not allowed.
The reference listed on the enclosed PTO-892 is cited to show the state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN E WEDDINGTON whose telephone number is (571)272-0587. The examiner can normally be reached M-F 1:30-10:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Lundgren can be reached on 571-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEVIN E. WEDDINGTON
Primary Examiner
Art Unit 1629



/KEVIN E WEDDINGTON/Primary Examiner, Art Unit 1629